Exhibit 10.7

 

STEVEN A. GRIGG
FORM OF EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of December 20, 2005,
by and between REPUBLIC PROPERTY TRUST, a Maryland real estate investment trust
(the “Company”), and Steven A. Grigg (the “Executive”).

 

WHEREAS, the Company and Republic Property Limited Partnership, a Delaware
limited partnership and wholly owned operating partnership subsidiary of the
Company (the “Operating Partnership”), are engaging in various related
transactions pursuant to which, among other things, (i) the Operating
Partnership would acquire interests in various limited liability companies that
own real estate properties, and (ii) the Company would effect an initial public
offering of its common shares of beneficial interest, par value $0.01 per share,
and contribute the proceeds therefrom for a like number of units of partnership
interest in the Operating Partnership (the “IPO”, and together with the other
transactions in connection therewith, the “IPO Transactions”);

 

WHEREAS, the Executive is currently employed by the Company; and

 

WHEREAS, in connection with the IPO Transactions, the Company wishes to offer
employment to the Executive, and the Executive wishes to accept such offer, on
the terms set forth below.

 

Accordingly, the parties hereto agree as follows:

 

1.             Term.  The Company hereby employs the Executive, and the
Executive hereby accepts such employment for an initial term commencing as of
the date hereof and ending on December 31, 2009, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5 (the period during
which the Executive is employed hereunder being hereinafter referred to as the
“Term”).  The Term shall be subject to automatic one-year renewals unless either
party hereto notifies the other, in accordance with Section 7.4, of non-renewal
at least ninety (90) days prior to the end of any such Term.  Notwithstanding
the employment of the Executive by the Company, the Company shall be entitled to
pay the Executive from the payroll of any subsidiary of the Company.

 

2.             Duties.  The Executive, in his capacity as President and Chief
Development Officer shall, unless the Board of Trustees of the Company (the
“Board”) determines otherwise, report directly to the Company’s Chief Executive
Officer Mark R. Keller (or his successor) and faithfully perform for the Company
the duties of said office and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Board of Trustees of the Company (the “Board”) (including
the performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation). 
The Executive shall devote substantially all of the Executive’s business time
and effort to the performance of the Executive’s duties hereunder, provided that
in no event shall this sentence prohibit the Executive from performing other
activities, whether personal, charitable or business, so long as such activities
do not materially and adversely interfere with the Executive’s duties for the
Company and do not violate the provisions

 

--------------------------------------------------------------------------------


 

of the Noncompetition Agreement executed by the Executive and the Company.  The
Board may delegate its authority to take any action under this Agreement to the
Compensation Committee of the Board of Trustees (the “Compensation Committee”).

 

3.             Compensation.

 

3.1           Salary.  The Company shall pay the Executive during the Term a
base salary at the rate of $350,000 per annum (the “Annual Salary”), in
accordance with the customary payroll practices of the Company applicable to
senior executives generally.  The Annual Salary may be increased annually by an
amount as may be approved by the Board or the Compensation Committee, and, upon
such increase, the increased amount shall thereafter be deemed to be the Annual
Salary for purposes of this Agreement.

 


3.2           BONUS.  THE EXECUTIVE WILL BE ELIGIBLE TO PARTICIPATE IN THE
COMPANY’S ANNUAL BONUS PLAN (THE “BONUS PLAN”), THE TERMS OF WHICH WILL BE
ESTABLISHED BY THE COMPENSATION COMMITTEE.  FOR EACH FISCAL YEAR, THE EXECUTIVE
SHALL HAVE THE OPPORTUNITY TO EARN A BONUS DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION, TAKING INTO CONSIDERATION THE RELATIVE CONTRIBUTION BY THE
EXECUTIVE TO THE BUSINESS OF THE COMPANY AND SUCH OTHER PERFORMANCE GOALS AND
FACTORS AS THE COMMITTEE DEEMS RELEVANT WITH THE FOLLOWING TARGETS: THRESHOLD
TARGET – 50% OF SALARY; TARGET – 80% OF SALARY; AND ABOVE TARGET – 100% OF
SALARY; PROVIDED, HOWEVER THAT, NO MINIMUM BONUS AMOUNT IS GUARANTEED.


 


3.3           SHARE-BASED COMPENSATION—IPO AWARD.  THE EXECUTIVE MAY BE AWARDED
SUCH RESTRICTED SHARES, SHARE OPTIONS AND OTHER EQUITY-BASED AWARDS UNDER THE
COMPANY’S EQUITY COMPENSATION PLAN (“EQUITY AWARDS”) AS THE COMPENSATION
COMMITTEE DETERMINES TO BE APPROPRIATE.


 

3.4           Benefits – In General.  The Executive shall be permitted during
the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, pension and profit sharing plans and similar
benefits that may be available to members of executive management of the Company
generally, on the same terms as may be applicable to such other executives, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs.  During the Term, the Company shall maintain customary
liability insurance for trustees and officers and list the Executive as a
covered officer.

 

With respect to each such benefit plan and program, service with the Company or
any of its affiliates (as applicable) shall be included for purposes of
determining eligibility to participate (including waiting periods, and without
being subject to any entry date requirement after the waiting period has been
satisfied), vesting (as applicable) and entitlement to benefits. The medical
plan or plans maintained by the Company shall waive all limitations as to
pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements. With respect to vacation benefits
provided by the Company, the vacation benefit of Executive shall include all
hours of accrued but unused vacation and sick time hours, respectively, with the
Company or any of its affiliates.

 

3.5           Vacation.  During the Term, the Executive shall be entitled to
vacation of four (4) weeks per year.

 

2

--------------------------------------------------------------------------------


 

3.6           Expenses.  The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement; provided that the
Executive submits such expenses in accordance with the policies applicable to
senior executives of the Company generally.

 

4.             Termination upon Death or Disability.  If the Executive dies
during the Term, the obligations of the Company to or with respect to the
Executive shall terminate in their entirety except as otherwise provided under
this Section 4.  If the Executive becomes eligible for disability benefits under
the Company’s long-term disability plans and arrangements (or, if none apply,
would have been so eligible under the most recent plan or arrangement), the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement; provided, that, the Company will have no right to
terminate the Executive’s employment if, in the opinion of a qualified physician
reasonably acceptable to the Company, it is reasonably certain that the
Executive will be able to resume the Executive’s duties on a regular full-time
basis within 90 days of the date the Executive receives notice of such
termination.

 

Upon death or other termination of employment by virtue of disability (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination) and an amount equal to the product of (x) the
Executive’s Target Annual Bonus (hereafter defined) for the fiscal year of the
Executive’s death or disability and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Effective Date of the
Termination, and the denominator of which is 365; (ii) all Equity Awards held by
the Executive shall become fully vested and exercisable; and (iii) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and there shall be no further rights with respect to the Executive hereunder
(except as provided in Section 7.13).  For purposes of this Section 4, (i) the
“Effective Date of the Termination” shall mean the date of death or the date on
which a notice of termination by virtue of disability is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
notice of termination, and (ii) “Target Annual Bonus” shall mean 80% of the
Executive’s Salary.

 

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon death or by virtue of
disability.

 

3

--------------------------------------------------------------------------------


 

5.             Other Terminations of Employment.

 

5.1           Termination for Cause; Termination of Employment by the Executive
Without Good Reason.

 

(a)           For purposes of this Agreement, “Cause” shall mean:

 

(i)            the Executive’s conviction for (or pleading nolo contendere to)
any felony;

 

(ii)           the Executive’s commission of an act of fraud, theft or
dishonesty related to the business of the Company or its affiliates or the
performance of the Executive’s duties hereunder;

 

(iii)          the willful and continuing failure or habitual neglect by the
Executive to perform the Executive’s duties hereunder;

 

(iv)          any material violation by the Executive of the covenants contained
in Section 6 or that certain Non-Competition Agreement dated as of the date
hereof between the Executive and the Company (the “Non-Competition Agreement”);
or

 

(v)           the Executive’s willful and continuing material breach of this
Agreement.

 

For purposes of this Section 5.1, no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries.  Notwithstanding the foregoing, if there exists (without regard to
this sentence) an event or condition that constitutes Cause under clause (iii),
(iv) or (v) above, the Executive shall have 30 days from the date written notice
is given by the Company of such event or condition to cure such event or
condition and, if the Executive does so, such event or condition shall not
constitute Cause hereunder.

 

(b)           For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by the Executive:

 

(i)            the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its subsidiaries;

 

(ii)           a reduction in Annual Salary of the Executive except in
connection with a reduction in compensation generally applicable to senior
management employees of the Company;

 

(iii)          the failure by the Company to obtain an agreement in form and
substance reasonably satisfactory to the Executive from any successor to the
business of the Company to assume and agree to perform this Agreement;

 

(iv)          a requirement by the Company that the Executive’s work location be
moved more than fifty (50) miles from the Company’s principal place of business
in Washington, D.C.; or

 

4

--------------------------------------------------------------------------------


 

(v)           the Company’s material and willful breach of this Agreement.

 

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason under clause (i), (ii),
(iv) or (v) above, the Company shall have 30 days from the date on which the
Executive gives the written notice thereof to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder.  Further, an event or condition shall cease to constitute Good Reason
one (1) year after the event or condition first occurs or at any time at which
there exists an event or condition which serves as the basis of a termination of
the Executive’s employment for Cause.

 

(c)           The Company may terminate the Executive’s employment hereunder for
Cause and such termination in and of itself shall not be, nor shall it be deemed
to be, a breach of this Agreement.  If the Company terminates the Executive for
Cause, (i) the Executive shall have no right to receive any compensation or
benefit hereunder on and after the Effective Date of the Termination other than
Annual Salary and other benefits, including payment for accrued but unused
vacation (but excluding any bonuses except as provided in the Bonus Plan) earned
and accrued under this Agreement prior to the Effective Date of the Termination
(and reimbursement under this Agreement for expenses incurred but not paid prior
to the Effective Date of the Termination); and (ii) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 7.13). 
For purposes of this Section 5.1(c), the “Effective Date of the Termination”
shall mean the date on which a notice of termination is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
notice of termination.

 

(d)           The Executive may terminate his employment without Good Reason. 
If the Executive terminates the Executive’s employment with the Company without
Good Reason: (i) the Executive shall have no right to receive any compensation
or benefit hereunder on and after the Effective Date of the Termination other
than Annual Salary and other benefits, including payment for accrued but unused
vacation (but excluding any bonuses except as provided in the Bonus Plan) earned
and accrued under this Agreement prior to the Effective Date of the Termination
(and reimbursement under this Agreement for expenses incurred but not paid prior
to the Effective Date of the Termination); and (ii) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 7.13). 
For purposes of this Section 5.1(d), the “Effective Date of the Termination”
shall mean the date on which a notice of termination is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
notice of termination.

 

(e)           In the event the Company elects not to renew this Agreement as
contemplated in Section 1 above, the Executive shall receive (i) a cash payment
equal to one (1) times the sum of: (x) the Executive’s Annual Salary in effect
on the day of expiration of the Term, and (y) the average bonus actually paid to
the Executive with respect to the prior three (3) calendar years, payable no
later than 30 days after the day of expiration of the Term; and (ii) all Equity
Awards held by the Executive shall become fully vested and exercisable and
Section 5.2 shall not apply.

 

5

--------------------------------------------------------------------------------


 

5.2           Termination Without Cause; Termination for Good Reason.  The
Company may terminate the Executive’s employment at any time without Cause, for
any reason or no reason and the Executive may terminate the Executive’s
employment with the Company for Good Reason.  If the Company or the Executive
terminates the Executive’s employment and such termination is not described in
Section 4 or Section 5.1:

 

(a) the Executive shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination) and an amount equal to the product of (x) the
Executive’s Target Annual Bonus for the fiscal year of the Executive’s
termination of employment and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Effective Date of the
Termination, and the denominator of which is 365;

 

(b) the Executive shall receive a cash payment equal to the Severance Payment
payable no later than 30 days after the Effective Date of the Termination;

 

(c) for thirty (30) months after the Effective Date of the Termination, the
Company shall continue medical, prescription and dental benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the welfare benefit plans, practices,
policies and programs provided by the Company to the extent applicable generally
to other peer employees of the Company and its affiliated companies, as if the
Executive’s employment had not been terminated; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical, prescription and dental benefits under another employer provided plan,
the medical, prescription and dental benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility;

 

(d) all Equity Awards held by the Executive shall become fully vested and
exercisable; and

 

(e) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13).

 

The “Severance Payment” means two and one-half (2 1/2) times the sum of: (i) the
Executive’s Annual Salary in effect on the day of termination and (ii) the
Executive’s Average Annual Bonus.  The Executive’s “Average Annual Bonus” means
the average bonus actually paid to the Executive with respect to the prior three
(3) calendar years, or if greater, 80% of his Annual Salary.  For purposes of
this Section 5.2, the “Effective Date of the Termination” shall mean the date on
which a notice of termination is given or any later date (within thirty (30)
days after the giving of such notice) set forth in such notice of termination,
or in the case of termination of employment by the Executive for Good Reason,
the date of termination specified in such Executive’s notice of termination. 
The Company shall not be required to make the payments and

 

6

--------------------------------------------------------------------------------


 

provide the benefits specified in Sections 5.2(b), 5.2(c), and 5.2(d) unless the
Executive executes and delivers to the Company an agreement releasing the
Company, its affiliates and its officers, directors and employees from all
liability (other than the payments and benefits under this Agreement)
substantially in the form set forth attached hereto as Exhibit A and such
agreement has become effective and irrevocable.

 

5.3           Nature of Payments.  For the avoidance of doubt, the Executive
acknowledges and agrees that the payments set forth in this Section 5 constitute
liquidated damages for termination of his employment during the Term.

 

6.             Confidential and Proprietary Information.

 

6.1           Confidential Information.  The Executive shall keep secret and
retain in strictest confidence, and shall not use for his personal benefit or
the benefit of others or directly or indirectly disclose, except as may be
required or appropriate in connection with his carrying out his duties under
this Agreement, all confidential information, knowledge or data relating to the
Company or any of its affiliates, or to the Company’s or any such affiliate’s
respective businesses and investments (including confidential information of
others that has come into the possession of the Company or any such affiliate),
learned by the Executive heretofore or hereafter directly or indirectly from the
Company or any of its affiliates and which is not generally available lawfully
and without breach of confidential or other fiduciary obligation to the general
public without restriction (the “Confidential Company Information”), except with
the Company’s express written consent or as may otherwise be required by law or
any legal process.

 

6.2           Return of Documents; Rights to Products.  All memoranda, notes,
lists, records, property and any other tangible product and documents (and all
copies thereof) made, produced or compiled by the Executive or made available to
the Executive concerning the businesses and investments of the Company and its
affiliates shall be the Company’s property and shall be delivered to the Company
at any time on request.  The Executive shall assign to the Company all rights to
trade secrets and other products relating to the Company’s business developed by
him alone or in conjunction with others at any time while employed by the
Company.

 

6.3           Rights and Remedies upon Breach.  The Executive acknowledges and
agrees that any breach by him of any of the provisions of this Section 6 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy.  Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Company and its affiliates shall have the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.  This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages).  The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.

 

7

--------------------------------------------------------------------------------


 

7.             Other Provisions.

 

7.1           Severability.  The Executive acknowledges and agrees that the
Executive has had an opportunity to seek advice of counsel in connection with
this Agreement.  If it is determined that any of the provisions of this
Agreement, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full affect, without regard to the invalid portions.

 

7.2           Enforceability; Jurisdictions.  The Company and the Executive
intend to and hereby confer jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographical scope of the
Restrictive Covenants.  If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants wholly unenforceable by reason of breadth of
scope or otherwise it is the intention of the Company and the Executive that
such determination not bar or in any way affect the Company’s right, or the
right of any of its affiliates, to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Restrictive
Covenants, as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction’s
being, for this purpose, severable, diverse and independent covenants, subject,
where appropriate, to the doctrine of res judicata.

 

7.3           Attorneys’ Fees.  In the event of any legal proceeding relating to
this Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding; provided, however, the Executive shall not be required to pay or
reimburse the Company unless the claim or defense asserted by the Executive was
unreasonable.

 

7.4           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly delivered (i) two
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, (ii) when received if it is sent by facsimile
communication during normal business hours on a business day or one business day
after it is sent by facsimile and received if sent other than during business
hours on a business day, (iii) one business day after it is sent via a reputable
overnight courier service, charges prepaid, or (iv) when received if it is
delivered by hand, in each case to the intended recipient as set forth below:

 

(i)

 

if to the Executive, to the address set forth in the records of the Company

 

 

 

(ii)

 

if to the Company

 

 

 

 

 

Republic Property Trust

 

 

1280 Maryland Avenue

 

 

Suite 280

 

 

Washington, D.C. 20024

 

 

Attn: General Counsel

 

 

Facsimile: (202) 863-4049

 

8

--------------------------------------------------------------------------------


 

 

 

with copies in either case (which shall not constitute notice) to:

 

 

 

 

 

Hogan & Hartson L.L.P.

 

 

555 13th Street, NW

 

 

Washington, DC 20004

 

 

Attention: Stuart A. Barr, Esq.

 

 

Facsimile: (202) 637-5910

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

7.5           Entire Agreement.  This Agreement, together with the exhibits
hereto and the Noncompetition Agreement, contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

 

7.6           Waivers and Amendments.  This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

7.7           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

7.8           Assignment.  This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void.  In the
event of any Change in Control, the Company may assign this Agreement and its
rights hereunder.

 

7.9           Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of withholding required by law.  No other
taxes, fees, impositions, duties or other charges or offsets of any kind shall
be deducted or withheld from amounts payable hereunder, unless otherwise
required by law.

 

7.10         No Duty to Mitigate.  The Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

 

7.11         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

9

--------------------------------------------------------------------------------


 

7.12         Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof each signed by
one of the parties hereto.

 

7.13         Survival.  Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6 and 7 (to the extent necessary to
effectuate the survival of Sections 6 and 7) shall survive termination of this
Agreement and any termination of the Executive’s employment hereunder.

 

7.14         Existing Agreements.  Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

 

7.15         Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

7.16         Parachute Provisions.  If any amount payable to or other benefit
receivable by the Executive pursuant to this Agreement is deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments plus the
amount necessary to put the Executive in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest applicable rates on such Parachute Payments and on
any payments under this Section 7.16) as if no excise taxes had been imposed
with respect to Parachute Payments.  The amount of any payment under this
Section 7.16 shall be computed by a certified public accounting firm mutually
and reasonably acceptable to the Executive and the Company, the computation
expenses of which shall be paid by the Company.  “Parachute Payment” shall mean
any payment deemed to constitute a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended.

 

7.17         Section 409A.  Notwithstanding anything to the contrary contained
herein, in the event that either the Company or the Executive determines in good
faith that one or more payments under this Agreement that become payable after
the Executive separates from service with the Company would be subject to the
additional 20% tax imposed by Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), prior to making any such payments, the Company and the
Executive shall confer with each other and unless the Company and the Executive
mutually determine that the additional 20% tax imposed by Section 409A of the
Code will not be applicable, such payments under this Agreement shall not
commence until six months after the Executive separates from service with the
Company to the extent necessary to avoid the imposition of the additional 20%
tax imposed by Section 409A of the Code.  Any payments that

 

10

--------------------------------------------------------------------------------


 

are required to be delayed as a result of this Section 7.17 shall be made on or
about the earliest date on which the payment would not result in the additional
tax imposed by Section 409A of the Code.

 

7.18         Certain Definitions.  For purposes of this Agreement:

 

(a)           an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

 

(b)           A “business day” means the period from 9:00 am to 5:00 pm on any
weekday that is not a banking holiday in New York City, New York.

 

(c)           A “subsidiary” of any person means another person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

REPUBLIC PROPERTY TRUST

 

 

 

 

By:

/s/ Mark R. Keller

 

 

Name:

Mark R. Keller

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

  /s/ Steven A. Grigg

 

 

STEVEN A. GRIGG

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

THIS RELEASE is made as of this       day of                   ,         , by
and between Republic Property Trust (the “Company”) and Steven A. Grigg
(“Executive”).

 

WHEREAS, Executive and the Company entered into that certain Employment
Agreement, dated                       , 2005 (“Agreement”);

 

WHEREAS, Executive’s employment with the Company as President and Chief
Development Officer has terminated; and

 

WHEREAS, in connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits.

 

NOW, THEREFORE, in consideration of the severance payments and other benefits
due Executive under the Agreement (“Severance Payments”):

 


1.             EXECUTIVE HEREBY FOR HIMSELF, AND HIS HEIRS, AGENTS, EXECUTORS,
SUCCESSORS, ASSIGNS AND ADMINISTRATORS (COLLECTIVELY, THE “RELATED PARTIES”),
INTENDING TO BE LEGALLY BOUND, DOES HEREBY REMISE, RELEASE AND FOREVER DISCHARGE
THE COMPANY, ITS AFFILIATES, SUBSIDIARIES, PARENTS, JOINT VENTURES, AND ITS AND
THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, PREDECESSORS, AND PARTNERS,
AND ITS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEIRS, EXECUTORS, AND
ADMINISTRATORS (COLLECTIVELY, “RELEASEES”) FROM ALL CAUSES OF ACTION, SUITS,
DEBTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH EXECUTIVE EVER
HAD, NOW HAS, OR HEREAFTER MAY HAVE, OR WHICH THE RELATED PARTIES MAY HAVE, BY
REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER, FROM THE BEGINNING OF HIS
INITIAL DEALINGS WITH THE COMPANY TO THE DATE OF THIS RELEASE, AND PARTICULARLY,
BUT WITHOUT LIMITATION OF THE FOREGOING GENERAL TERMS, ANY CLAIMS ARISING FROM
OR RELATING IN ANY WAY TO HIS EMPLOYMENT RELATIONSHIP WITH COMPANY, THE TERMS
AND CONDITIONS OF THAT EMPLOYMENT RELATIONSHIP, AND THE TERMINATION OF THAT
EMPLOYMENT RELATIONSHIP, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS ARISING UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”), AS AMENDED, 29 U.S.C. SS. 621
ET SEQ., THE OLDER WORKER’S BENEFIT PROTECTION ACT, 29 U.S.C. SS. 626(F)(1),
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. SS. 2000E ET
SEQ., THE CIVIL RIGHTS ACT OF 1871, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS
WITH DISABILITIES ACT, 42 U.S.C. SS. 12101-12213, THE REHABILITATION ACT, THE
FAMILY AND MEDICAL LEAVE ACT OF 1993 (“FMLA”), 29 U.S.C. SS. 2601 ET SEQ., THE
FAIR LABOR STANDARDS ACT, AND ANY OTHER CLAIMS UNDER ANY FEDERAL, STATE OR LOCAL
COMMON LAW, STATUTORY, OR REGULATORY PROVISION, NOW OR HEREAFTER RECOGNIZED, AND
ANY CLAIMS FOR ATTORNEYS’ FEES AND COSTS, BUT NOT INCLUDING SUCH CLAIMS TO
PAYMENTS, BENEFITS AND OTHER RIGHTS PROVIDED EXECUTIVE UNDER THE AGREEMENT AND
ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT. 
THIS RELEASE IS EFFECTIVE WITHOUT REGARD TO THE LEGAL NATURE OF THE CLAIMS
RAISED AND WITHOUT REGARD TO WHETHER ANY SUCH CLAIMS ARE BASED UPON TORT,
EQUITY, IMPLIED OR EXPRESS CONTRACT OR DISCRIMINATION OF ANY SORT.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS
RELEASE SHALL OPERATE AS A CLEAR AND UNEQUIVOCAL WAIVER BY EXECUTIVE OF ANY
CLAIM FOR ACCRUED OR UNPAID WAGES, BENEFITS OR ANY OTHER TYPE OF PAYMENT OTHER
THAN AS PROVIDED UNDER THE AGREEMENT AND ANY EMPLOYEE BENEFIT

 

--------------------------------------------------------------------------------


 


PLAN OF THE COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT.  IT IS THE INTENTION OF
THE PARTIES TO MAKE THIS RELEASE AS BROAD AND AS GENERAL AS THE LAW PERMITS AS
TO THE CLAIMS RELEASED HEREUNDER.


 


2.             EXECUTIVE FURTHER AGREES AND RECOGNIZES THAT HE HAS PERMANENTLY
AND IRREVOCABLY SEVERED HIS EMPLOYMENT RELATIONSHIP WITH THE COMPANY, THAT HE
SHALL NOT SEEK EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATED ENTITY AT ANY TIME
IN THE FUTURE, AND THAT THE COMPANY HAS NO OBLIGATION TO EMPLOY HIM IN THE
FUTURE.


 


3.             THE PARTIES AGREE AND ACKNOWLEDGE THAT THE AGREEMENT, AND THE
SETTLEMENT AND TERMINATION OF ANY ASSERTED OR UNASSERTED CLAIMS AGAINST THE
RELEASEES PURSUANT TO THE AGREEMENT, ARE NOT AND SHALL NOT BE CONSTRUED TO BE AN
ADMISSION OF ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL STATUTE OR REGULATION,
OR OF ANY DUTY OWED BY ANY OF THE RELEASEES TO EXECUTIVE.


 


4.             EXECUTIVE CERTIFIES AND ACKNOWLEDGES AS FOLLOWS:


 


(A)           THAT HE HAS READ THE TERMS OF THIS RELEASE, AND THAT HE
UNDERSTANDS ITS TERMS AND EFFECTS, INCLUDING THE FACT THAT HE HAS AGREED TO
RELEASE AND FOREVER DISCHARGE ALL RELEASEES FROM ANY LEGAL ACTION OR OTHER
LIABILITY OF ANY TYPE RELATED IN ANY WAY TO THE MATTERS RELEASED PURSUANT TO
THIS RELEASE OTHER THAN AS PROVIDED IN THE AGREEMENT AND IN THIS RELEASE;


 


(B)           THAT HE HAS SIGNED THIS RELEASE VOLUNTARILY AND KNOWINGLY IN
EXCHANGE FOR THE CONSIDERATION DESCRIBED HEREIN, WHICH HE ACKNOWLEDGES IS
ADEQUATE AND SATISFACTORY TO HIM AND WHICH HE ACKNOWLEDGES IS IN ADDITION TO ANY
OTHER BENEFITS TO WHICH HE IS OTHERWISE ENTITLED;


 


(C)           THAT HE HAS BEEN AND IS HEREBY ADVISED IN WRITING TO CONSULT WITH
AN ATTORNEY PRIOR TO SIGNING THIS RELEASE;


 


(D)           THAT HE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE
DATE THIS RELEASE IS EXECUTED;


 


(E)           THAT HE HAS BEEN INFORMED THAT HE HAS THE RIGHT TO CONSIDER THIS
RELEASE AND WAIVER OF CLAIMS FOR A PERIOD OF 21 DAYS FROM RECEIPT, AND HE HAS
SIGNED ON THE DATE INDICATED BELOW AFTER CONCLUDING THAT THIS RELEASE AND WAIVER
OF CLAIMS IS SATISFACTORY TO HIM; AND


 


(F)            THAT NEITHER THE COMPANY, NOR ANY OF ITS DIRECTORS, EMPLOYEES, OR
ATTORNEYS, HAS MADE ANY REPRESENTATIONS TO HIM CONCERNING THE TERMS OR EFFECTS
OF THIS RELEASE AND WAIVER OF CLAIMS OTHER THAN THOSE CONTAINED HEREIN.


 


(G)           THAT HE HAS NOT FILED, AND WILL NOT HEREAFTER FILE, ANY CLAIM
AGAINST THE COMPANY RELATING TO HIS EMPLOYMENT AND/OR CESSATION OF EMPLOYMENT
WITH THE COMPANY, OR OTHERWISE INVOLVING FACTS THAT OCCURRED ON OR PRIOR TO THE
DATE THAT EXECUTIVE HAS SIGNED THIS RELEASE AND WAIVER OF CLAIMS, OTHER THAN A
CLAIM THAT THE COMPANY HAS FAILED TO PAY EXECUTIVE THE SEVERANCE PAYMENTS OR
BENEFITS DUE UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY IN WHICH EXECUTIVE
IS A PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


(H)           THAT IF HE COMMENCES, CONTINUES, JOINS IN, OR IN ANY OTHER MANNER
ATTEMPTS TO ASSERT ANY CLAIM RELEASED HEREIN AGAINST THE COMPANY, OR OTHERWISE
VIOLATES THE TERMS OF THIS RELEASE AND WAIVER OF CLAIMS, (I) THE EXECUTIVE WILL
CEASE TO HAVE ANY FURTHER RIGHTS TO SEVERANCE PAYMENTS FROM THE COMPANY, AND
(II) THE EXECUTIVE SHALL BE REQUIRED TO RETURN ANY SEVERANCE PAYMENTS MADE TO
THE EXECUTIVE BY THE COMPANY (TOGETHER WITH INTEREST THEREON).


 


(I)            EXECUTIVE ACKNOWLEDGES THAT HE MAY LATER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE WHICH HE KNOWS OR BELIEVES TO BE TRUE NOW, AND HE
AGREES THAT, IN SUCH EVENT, THIS RELEASE AND WAIVER OF CLAIMS SHALL NEVERTHELESS
REMAIN EFFECTIVE IN ALL RESPECTS, NOTWITHSTANDING SUCH DIFFERENT OR ADDITIONAL
FACTS OR THE DISCOVERY OF THOSE FACTS.


 


5.             THIS RELEASE AND WAIVER OF CLAIMS MAY NOT BE INTRODUCED IN ANY
LEGAL OR ADMINISTRATIVE PROCEEDING, OR OTHER SIMILAR FORUM, EXCEPT ONE
CONCERNING A BREACH OF THIS RELEASE AND WAIVER OF CLAIMS.


 


6.             THIS RELEASE AND WAIVER OF CLAIMS AND THE AGREEMENT CONSTITUTE
THE COMPLETE UNDERSTANDING BETWEEN EXECUTIVE AND THE COMPANY CONCERNING THE
SUBJECT MATTER HEREOF.  NO OTHER PROMISES OR AGREEMENTS WILL BE BINDING UNLESS
SIGNED BY EXECUTIVE AND THE COMPANY.


 


7.             IN THE EVENT THAT ANY PROVISION OR PORTION OF THIS RELEASE AND
WAIVER OF CLAIMS SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY
REASON, THE REMAINING PROVISIONS OR PORTIONS OF THIS RELEASE AND WAIVER OF
CLAIMS SHALL BE UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT TO
THE FULLEST EXTENT PERMITTED BY LAW.


 


8.             THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL SURVIVE TERMINATION OF THIS RELEASE AND WAIVER OF CLAIMS TO THE EXTENT
NECESSARY FOR THE INTENDED PRESERVATION OF SUCH RIGHTS AND OBLIGATIONS.


 


9.             THIS RELEASE AND WAIVER OF CLAIMS SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAW.


 


10.           EXECUTIVE ALSO UNDERSTANDS THAT HE HAS THE RIGHT TO REVOKE THIS
RELEASE AND WAIVER OF CLAIMS WITHIN 7 DAYS AFTER EXECUTION, AND THAT THIS
RELEASE AND WAIVER OF CLAIMS WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED, BY GIVING WRITTEN NOTICE TO THE FOLLOWING:


 

Republic Property Trust

1280 Maryland Avenue, Suite 280

Washington, D.C. 20024

Attn: General Counsel

Facsimile: (202) 863-4049

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims:

 

 

 

Steven A. Grigg

 

4

--------------------------------------------------------------------------------